DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-3, 13-16 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding claim 1, Koichi (JPH02180120) is considered the closest prior art and discloses an apparatus for storage of elongate items, the apparatus including: 
a frame (5), 
a pair of spaced apart rotating members (6) mounted on the frame, each rotating member including a chain (6) fitted about an upper (top 6a) and lower sprocket (bottom 6a) mounted in a substantially vertical configuration, and an axle (fig 2) interconnecting the lower sprocket of each rotating member adapted to be driven by a motor (6m) to simultaneously rotate the sprockets and chains together; and 
a plurality of trays (8) supported by the frame, each tray being suspended from the chain by a rod (12) attached between the chains, whereby, as the chains rotate each tray is free to rotate to thereby hang in one of a plurality of storage positions in which the orientation of the trays remain substantially constant as the rotating members move (fig 1 and 2), each tray being movable to extend outwardly from one of its generally vertically aligned storage positions which is designated as an available position by an actuator (25), the actuator including an arm (27) which is pivotally mounted to the frame and which is configured to be driven by a drive mechanism (25) to engage a selected tray which is in the available position and move it to an access position in which any elongate items positioned on the selected tray can be accessed from substantially vertically above the tray, and, thereafter retract and return the selected tray to the available position (fig 1).
The primary reason for the allowance of claim 1 is the inclusion of each tray having notches adapted to support a plurality of elongate items in spaced apart relationship in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        6/8/2022